Citation Nr: 0301726	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  98-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1959 to April 
1962.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied an increased evaluation for the veteran's 
service-connected peptic ulcer disease.  The veteran appealed 
this determination.


REMAND

The veteran was afforded a hearing before a member of the 
Board of Veterans' Appeals (Board) in February 2000.  This 
member of the Board signed a decision of August 2000 that 
remanded the current issue for development of an inextricably 
intertwined issue.  Unfortunately, during the pendency of his 
appeal, the Board member who had conducted the February 2000 
hearing left his employment with the Board.  In a letter of 
December 2002, the Board informed the veteran of these 
circumstances and offered him an opportunity to have another 
hearing before a current member of the Board.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 1991 & Supp. 2002).  
The veteran responded in January 2003 and requested such a 
hearing.

Accordingly, the case is remanded for the following:

The RO should take the appropriate steps 
to schedule the appellant for a hearing 
before a traveling member of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




